Case 2:17-cv-08126-SSV-DMD Document 116 Filed 01/16/19 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

LINDSAY ARMOND GARCIA CIVIL ACTION

VERSUS NO. 17-8126

STANLEY GREEN, ET AL. SECTION R (3)
JURY VERDICT FORM

 

(1) Do you find by a preponderance of the evidence that Stanley Green
intentionally inflicted severe emotional distress on Lindsay Armond

Garcia, which caused Ms. Garcia to suffer damages?

ANSWER: YES NO LO

If you answered “YES” to Question 1, proceed to Question 2. If you
answered “NO,” do not answer the remaining question, sign and

date the verdict form, and return to the courtroom.

(2) Please identify the amount of damages, if any, that you believe will

reasonably compensate Ms. Garcia for her injuries.

 
Case 2:17-cv-08126-SSV-DMD Document 116 Filed 01/16/19 Page 2 of 2

Past counseling expenses: $

Past and future mental suffering or anguish: $

Please sign and date the verdict form and return to the

courtroom.

New Orleans, Louisiana, this day of January, 2019.

 

 

FOREPERSON

 
